Case O:lS-cV-61047-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

 

UNITED STATES OF AMERICA,
Plaintiff,
v.

US STEM CELL CLINIC, LLC, a Florida
limited liability company,

US STEM CELL, INC., a Florida profit
corporation, and

KRISTIN C. COMELLA and
THEODORE GRADEL, individuals,

 

_ ___ _Defendants.

 

CONSENT DECREE OF PERMANENT INJUNCTION
FOR DEFENDANT THEODORE GRADEL

Plaintiff, the United States of America, by its undersigned attorneys, having filed a
Complaint for Permanent lnjunction (“Complaint”) against US Stem Cell Clinic, LLC, a Florida
limited liability company, US Stem Cell, lnc., a Florida profit corporation, and individuals
Kristin C. Comella and Theodore Gradel (collectively, “Defendants”); and Defendant Theodore
Gradel (“Defendant Gradel”) having appeared and having consented to the entry of this Consent
Decree of Permanent lnjunction (“Decree”) Without contest, without admitting or denying the
allegations in the Complaint except as otherwise stated in any pleading responsive to the
Complaint, and before any testimony has been taken, and the United States of America having

consented to this Decree;

IT IS HERF.BY ORDERF,D, ADJUDGED, AND DECREED that:

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 2 of 12

1. This Court has jurisdiction over the Subject matter in this action under 21 U.S.C.
§ 332 and 28 U.S.C. §§ 1331, 1337, and 1345, and personal jurisdiction over Defendant Gradel.
Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c).

2. The Complaint for Permanent Injunction states a cause of action against
Defendant Gradel under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301, et seq.
(the “Act”).

3. For purposes of this Decree, the following definitions shall apply:

A. “Drug” shall have the meaning given the term in 21 U.S.C. § 321(g)(1)
and shall include any HCT/P, as defined below, that does not meet all of the criteria in 21 C.F.R.
§ 1271.10(a), and the exception in 21 C.F.R. § 1271.15 does not apply;

B. “HCT/P” shall refer to a human cell, tissue, or cellular or tissue-based
product, as defined in 21 C.F.R. § l271.3(d);

C. An “SVF product” shall refer to any and all products that Defendant
Gradel prepares or causes to be prepared that contain Stromal Vascular Fraction (“SVF”)
obtained or derived from adipose tissue;

D. “Biological product” shall have the meaning given the term in 42 U.S.C.
§ 262(i), and shall include any HCT/P, as defined above, that does not meet all of the criteria in
21 C.F.R. § 1271.10(a), and the exception in 21 C.F.R. § 1271.15 does not apply; and

E. “Defendant Gradel’s facility” shall refer to any location(s) at which
Defendant Gradel, now or in the future, manufactures, processes, packs, repacks, labels, holds,

and/or distributes an SVF product, any other drug, any HCT/P, and/or any biological product, as

defined above,

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 3 of 12

4. The Complaint alleges that Defendants’ SVF product is a drug within the meaning
of 21 U.S.C. § 321(g)(l) and a biological product within the meaning of in 42 U.S.C. § 262(i),
that Defendants’ SVF product does not meet all of the criteria in 21 C.F.R. § 1271.10(a), and that
no exception in 21 C.F.R. § 1271.15 applies.

5. The Complaint alleges that Defendants violate the Act, 21 U.S.C. § 331(1<), by
causing articles of drug to become adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B),
and misbranded within the meaning of 21 U.S.C. § 352(f)(1) while such drugs, or one or more of
their components, are held for sale after shipment in interstate commerce

6. Upon entry of this Decree, Defendant Gradel is hereby permanently restrained
and enjoined under 21 U.S.C. § 332(a) and the inherent equitable authority of this Court, from
directly or indirectly doing or causing to be done any act that:

A. Violates 21 U.S.C. § 331(1<) by causing any article of drug to become
adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B) or to become misbranded within the
meaning of 21 U.S.C. § 352(f)(l), while such article is held for sale after shipment of one or
more of its components in interstate commerce; and/or

B. Results in the failure to implement and continuously maintain the
requirements of this Decree.

7. Defendant Gradel represents that, as of the date of entry of this Decree, he is not
in active concert or participation, or affiliated with Defendant US Stem Cell Clinic, LLC,
Defendant US Stem Cell, Inc., or Defendant Kristin C. Comella. He further represents that he is
not engaged in and is not causing, either directly or indirectly, the manufacture, processing,

packing, repacking, labeling, holding, and/or distribution of any drugs, HCT/Ps, and/or

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 4 of 12

biological products (including, but not limited to, as the owner or partial owner of an entity
engaged in or causing such activities).

8. If, after entry of this Decree, Defendant Gradel later intends to resume, either
directly or indirectly manufacturing, processing, packing, repacking, labeling, holding, and/or
distributing any diugs, HCT/Ps, and/or biological products, or causing any such activities
(including, but not limited to, as owner or partial owner of an entity engaged in causing such
activities), he shall notify FDA in writing at least thirty (3 0) days in advance of his intent to
resume any such activities. This notice shall identify with specificity the type(s) of drugs,
HCT/P(s), and/or biological product(s) Defendant Gradel intends to manufacture, process, pack,
repack, label, hold, and/or distribute and his roles and responsibilities in such activities.

9. Following Defendant Gradel’s provision of the notice to FDA described in
paragraph 8, Defendant Gradel shall not resume any of the activities described in said notice and
shall not either directly or indirectly manufacture, process, pack, repack, label, hold, and/or
distribute any drugs, HCT/Ps, and/or biological products, or causing any such activities
(including, but not limited to, as owner or partial owner of an entity engaged in causing such
activities), unless and until Defendant Gradel receives FDA’s written authorization that he may
resume operations and shall resume operations only to the extent authorized in FDA’s written
authorization In no circumstance shall FDA’s silence be construed as a substitute for written
notification In evaluating whether Written authorization should be provided, FDA may ask
Defendant Gradel for additional information, require that Defendant Gradel take corrective
action to achieve compliance With this Decree, the Act, and/or applicable regulations, and/or
inspect Defendant Gradel’s facility to determine compliance with this Decree, the Act, and/or

applicable regulations

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 5 of 12

10. If, at any time after Defendant Gradel receives FDA’s written authorization to
resume operations described in paragraph 9, FDA determines, based on the results of an
inspection, analyses of samples, a report or data prepared or submitted by Defendant Gradel, or
any other information, that Defendant Gradel has failed to comply with any provision of this
Decree, or has violated the Act and/or applicable regulations, and/or that additional corrective
actions are necessary to achieve compliance with this Decree, the Act, and/or applicable
regulations, FDA may, as and when it deems necessary, direct Defendant Gradel in writing to
take appropriate actions. Such actions may include, but are not limited to, the following:

A. Cease receiving, manufacturing, processing, packing, repacking, labeling,
and/or distributing an SVF product, any other drug, HCT/P, and/or biological product;

- B. Recall, at Defendant Gradel’s sole expense, any products that are
adulterated or misbranded or are otherwise in violation of this Decree, the Act, or applicable
regulations; and/or

C. Take any other corrective action(s) as FDA, in its discretion, deems
necessary to bring Defendant Gradel and/or his products into compliance with this Decree, the
Act, or applicable regulationsl

This remedy shall be separate and apart from, and in addition to, any other remedy
available to the United States under this Decree or under the law.

ll. Any cessation of operations or other action described in paragraph 10 shall
continue until Defendant Gradel receives written notification from FDA that Defendant Gi'adel
appears to be in compliance with this Decree, the Act, and its implementing regulations, and that
Defendant Gradel may resume operations Upon Defendant Gradel’s written request to resume

operations, FDA will determine whether Defendant Gradel appears to be in such compliance,

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 6 of 12

and, if so, issue to Defendant Gradel a written notification perrnitting, as appropriate, resumption
of operations. In no circumstance shall FDA’s silence be construed as a substitute for Written
notification. The costs of FDA inspections, sampling, testing, travel time, and subsistence
expenses to implement the remedies set forth in this paragraph and paragraph lO, including the
cost of travel incurred by specialized investigatory and expert personnel, Shall be borne by
Defendant Gradel at the rates specified in paragraph 13.

12. Following Defendant Gradel’s provision of the notice to FDA described in
paragraph 8, representatives of FDA shall be permitted, without prior notice and as and when
FDA deems necessary, to inspect Defendant Gradel’s facility or any other location at which he
conducts business and take any other measures necessary to monitor and ensure continuing
compliance With this Decree. During inspections, FDA representatives shall be permitted to:
have immediate access to buildings, equipment, iri-process or unfinished and finished materials,
containers, packaging material, labeling, and other promotional material therein; take
photographs and make video recordings; take samples of Defendant Gradel’s in-process or
unfinished and finished materials, containers, packaging material, labeling, and other
promotional material; and examine and copy all records relating to the receipt, manufacture,
processing, packing, r'epacking, labeling, holding, and distribution of any and all SVF products,
or any other drugs, HCT/Ps, biological products, and/or their components The inspections shall
bepermitted upon presentation of a copy of this Decree and appropriate credentials The
inspection authority granted by this Decree is separate from, and in addition to, the authority to
make inspections under the Act, 21 U.S.C. § 374.

13. Fo'llowing Defendant Gradel’s provision of the notice to FDA described in

paragraph 8, Defendant Gradel shall reimburse FDA for the costs of all FDA inspections,

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 7 of 12

investigations, supervision, reviews, examinations, and analyses specified in this Decree or that
FDA deems necessary to evaluate Defendant Gradel’s compliance with this Decree, including
the travel incurred by specialized investigatory and expert personnel. The costs of such
inspections shall be borne by Defendant Gradel at the prevailing rates in effect at the time the
costs are incurred. As of the date of this Decree, these rates are: $95.39 per hour and fraction
thereof per representative for inspection work; $114.33 per hour or fraction thereof per
representative for analytical or review work; $0.58 per mile for travel expenses by automobile;
government rate or the equivalent for travel by air or other means; and the published government
per diem rate or the equivalent for the areas in which the inspections are performed per-day, per-
representative for subsistence expenses, where necessary. ln the event that the standard rates
applicable to FDA supervision of court-ordered compliance are modified, these rates shall be
increased or decreased without further order of the Court.

14. If Defendant Gradel receives FDA’s written authorization to resume operations
under paragraph 9, Defendant Gradel shall immediately post a copy of this Decree in a common
area at Defendant Gradel’s facility and at any other location at which he conducts business and
shall ensure that the Decree remains posted for as long as the Decree remains in effect.

15. If Defendant Gradel receives FDA’s written authorization to resume operations
under paragraph 9, Defendant Gradel shall provide a copy of this Decree, by personal service or
registered mail, to each and all of his directors, officers, agents, employees, representatives,
successors, assigns, attorneys, and any and all persons in active concert or participation with any
of them (referred to collectively as “Associated Persons”). Within thirty (3 0) calendar days after
the date Defendant Gradel receives FDA’s authorization to resume operations under paragraph 9,

Defendant Gradel shall provide to FDA an affidavit of compliance, signed by a person with

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 8 of 12

personal knowledge of the facts, stating the fact and manner of compliance with the provisions of
this paragraph and identifying the names, addresses, and positions of all persons who have
received a copy of this Decree.

16 . In the event that, at any time after Defendant Gradel receives FDA’s authorization
to resume operations under paragraph 9, Defendant Gradel becomes associated with any
additional Associated Person(s), Defendant Gradel immediately shall provide a copy of this
Decree, by personal service or certified mail (restricted delivery, return receipt requested), to
such Associated Person(s). Within thirty (30) calendar days of each time Defendant Gradel
becomes associated with any such additional Associated Person(s), Defendant Gradel shall
provide to FDA an affidavit stating the fact and manner of their compliance with this paragraph,
identifying the names, addresses, and positions of all Associated Persons who received a copy of
this Decree pursuant to this paragraph, and attaching a copy of the executed certified mail return
receipts. Within ten (10) calendar days of receiving a request from FDA for any information or
documentation that FDA deems necessary to evaluate Defendant Gradel’s compliance with this
paragraph, Defendant Gradel shall provide such information or documentation to FDA.

17. If Defendant Gradel receives FDA’s written authorization to resume operations
under paragraph 9, Defendant Gradel shall notify FDA at least fifteen (15) calendar days before
any change in ownership, character, or name of their businesses, including incorporation,
reorganization, bankruptcy, assignment, or sale resulting in the emergence of a successor
business or corporation, the creation or dissolution of subsidiaries, or any other change in the
corporate structure or identity, or in the sale or assignment of any business assets, such as
buildings, equipment, or inventory, that may affect obligations arising out of this Decree.

Defendant Gradel shall provide a copy of this Decree to any potential successor or assign at least

Case O:18-cV-61O47-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 9 of 12

fifteen (15) calendar days before any sale or assignment Defendant Gradel shall furnish FDA
with an affidavit of compliance with this paragraph no later than ten (10) calendar days prior to
such assignment or change in ownership.

18. If Defendant Gradel fails to comply with any provision of the Act, its
implementing regulations, and/or this Decree with respect to any of Defendant Gradel’s products
and/or Defendant Gradel’s facility, including any time frame imposed by this Decree, then, on
written notice of FDA in this proceeding, Defendant Gradel shall pay to the United States of
America: fifteen thousand dollars ($15,000) in liquidated damages for each day such violation
continues; an additional sum of fifteen thousand dollars ($15,000) in liquidated damages for each
violation; and further additional sum equal to the retail value of drugs, HCT/Ps and/or biological
products that have been received, manufactured, processed, packed, repacked, labeled, held,
and/or distributed in violation of the Act, its implementing regulations, and/or this Decree. The
remedy in this paragraph shall be in addition to any other remedies available to the United States
under this Decree or the laW.

19. To the extent that paragraphs 7, 8, 10, 12, and 18 of this Decree apply to drugs,
such paragraphs shall apply only to drugs that are also biological products and/or HCT/Ps, as
those terms are defined in paragraph 3.

20. Defendant Gradel shall abide by the decisions of FDA, and FDA’s decisions shall
be final. All decisions conferred upon FDA in this Decree shall be vested in FDA’s discretion
and, if contested, shall be reviewed by the Court under the arbitrary and capricious standard set
forth in 5 U.S.C. § 706(2)(A). Review by the Court of` any FDA decision rendered pursuant to
this Decree shall be based exclusively on the written record before FDA at the time of the

decision. No discovery shall be taken by either party.

Case O:18-cv-61047-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 10 of 12

21. Should the United States of America bring, and prevail in, a contempt action to
enforce the terms of this Decree, Defendant Gradel shall, in addition to other remedies,
reimburse the United States for its attomeys’ fees (including overhead), travel expenses incurred
by attorneys and Witnesses, court costs, expert witness fees, and investigational and analytical
expenses inciured in bringing such action.

22. All notifications, ceitifications, reports, correspondence, and other
communications to FDA required by the terms of this Decree shall be marked “Consent Decree
Correspondence” and shall be sent to both the Director, Office of Biological Products
Operations, Office of Regulatory Affairs, Office of Medical Products and Tobacco Operations,
U.S. Food and Drug Administration, 10903 New Hampshire Avenue, White Oak Building 31,
Room 3548, Silver Spring, MD 20993, and Director, Office of Compliance and Biologics
Quality, CBER, 10903 New Hampshire Avenue, White Oak Building 71, Room 5030 HFM-600,
Silver Spring, MD 20993,

23. lf any deadline in this Decree falls on a weekend or holiday, the deadline is
continued to the next business day.

24. This Court retains jurisdiction of this action and Defendant Gradel thereto for the
purpose of enforcing and modifying this Decree and for the purpose of granting such additional

relief as may be necessary or appropriate

SO ORDERED:

Dated this _ day of , 2019.

 

UNITED STATES DISTRICT JUDGE

10

Case O:18-cv-61047-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 11 of 12

The undersigned hereby consent to entry of the foregoing Decree.

For Defendants:

THEODORE GRADEL

¢
..,

 

. \
TFOIM) .HA PERN
Venable LP
600 Massachusetts Avenue, NW
Washington, DC 20001
Telephone: 202.344.4152
Email: THHalpern@Venable.com

For Plaintiff:

ARIANA FAJARDO ORSHAN
United States Attorney

JAMES A. WEINKLE

Assistant U.S. Attorney

Florida Bar No. 0710891

99 N.E. 4‘h Street

Miami, FL 33132

Telephone: (305) 961-9290

Email: James.Weinkle@usdoj.gov

JOSEPH P. HUNT
Assistant Attorney General

JAMES M. BURNHAM
Deputy Assistant Attorney General
Civil Division

GUSTAV W. EYLER
Acting Director
Consumer Protection Branch

ALAN PHELPS
Assistant Director

WA‘W

RoGER'J. GURAL

Trial Attorney

Consumer Protection Branch
P.O. Box 386

Washington, D.C. 20044

Email: Roger.Gural@usdoj.gov
Tel. (202) 307-0174

 

il

Case O:18-cv-61047-UU Document 47-1 Entered on FLSD Docket 03/22/2019 Page 12 of 12

Of Counsel:

ROBERT P. CHARROW
General Counsel

STACY CLINE AMIN

Chief Counsel

Food and Drug Administration
Deputy General Counsel
Department of Health and Human
Services

PERHAM GORJI
Deputy Chief Counsel for Litigation

MICHAEL D. HELBING

Associate Chief Counsel for Enforcement
United States Department of Health and
Human Services

Office of the General Counsel

White Oak 31, Room 4426A

10903 New Hampshire Avenue

Silver Spring, MD 20993-0002
Telephone: (240) 402-6165

12

